Case: 17-2211    Document: 72     Page: 1     Date Filed: 03/09/2020     Entry ID: 6323982

                   Supreme Court of the United States
                          Office of the Clerk
                      Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                     March 9, 2020


 Clerk
 United States Court of Appeals for the First Circuit
 United States Courthouse
 1 Courthouse Way
 Boston, MA 02210


       Re: Canada
           v. Cynthia L. Merlini
           No. 19-1101
           (Your No. 17-2211)


 Dear Clerk:

      The petition for a writ of certiorari in the above entitled case was filed on
 March 6, 2020 and placed on the docket March 9, 2020 as No. 19-1101.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Clara Houghteling
                                         Case Analyst
